Citation Nr: 1600613	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability (TDIU).

2.  Entitlement to an increased rating, greater than 40 percent, for degenerative disc disease of the lumbosacral spine. 

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a right ankle sprain and/or service-connected degenerative disc disease of the lumbosacral spine.

6.  Entitlement to service connection for a duodenal ulcer.



REPRESENTATION

Appellant represented by:	Lewey K. Lee, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, VA received notice from the Veteran's representative that he was seeking benefits from the US Social Security Administration (SSA).  The Board regrets that further delay is necessary, however VA is obliged to obtain copies of records from SSA, as they may contain relevant evidence regarding one or more of the Veteran's current appeals.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

